Per Curiam.

The defendant’s conduct has not been perfectly regular. He ought, according to the rules of practice, to have obtained a judge’s order to enlarge the time to plead, or a certificate to stay proceedings. But though there was an irregularity in the defendant, and the plaintiff was correct in entering the default, he has waived both by silently acquiescing *in the event of a motion which he knew must be successful. By not appearing his language is, I consent to the application. If so, he certainly agrees to relinquish the default, and every other advantage. .
Motion granted.